This is a proceeding in contempt before Timberlake, J., and appeal by the defendant. The order of contempt was made during the Spring Term, 1895, of McDOWELL, from which order there was no appeal. On 18 March, 1895, the defendant gave plaintiff notice that he would move before Timberlake, J., on 23d of said month at Morganton, to be discharged from the order of contempt for the reason that he was not able to comply with the same. In pursuance to the notice, the parties and their attorneys appeared beforeJudge Timberlake, at the time and place named in the notice, when the defendant admitted that he had not complied with the order made at McDowell, but proposed to show by his affidavit that he could not do so. The order at McDowell had given the defendant ten days to comply *Page 303 
with the requirements of the order. And when defendant admitted that he had not complied with the order the judge refused to hear his affidavit, intended, as defendant insisted, to show that he could not do so.
This, it seems to us, the judge should have done. Code, sec. 500. But defendant has had these affidavits certified to the "clerk   (499) of this Court," and at the request of defendant we allowed them to be read and have examined them ourselves. They fail to show that defendant had complied with that part of the order that it was within his power to do, to make a deed to the land mentioned in the original decree.
The order made at McDowell not having been appealed from, we can not review it in this appeal further than to correct what appears upon the order itself to be plainly erroneous. This being so, it appears to us to have been manifest error for the Court to require Mrs. Wiseman, who is not a party to the action, and her tenant to surrender possession of the land, adjudged by a decree in this cause to belong to Delia M. Childs, within ten days. This would be to take land of which Mrs. Wiseman claims to be the owner without process of law or trial, so far as she is concerned. But there is no reason why the defendant should not comply with the terms of the original decree in furnishing the boundaries for a survey of this land, and that he should make and execute a deed to the fee simple estate in said land, with full covenants of warranty and seizin in himself, to the plaintiff, and he is liable to be imprisoned for contempt in refusing to do this until it is done. Cromartie v. Commissioners, 85 N.C. 211. The judgment appealed from, modified as above indicated, is affirmed.
MODIFIED AND AFFIRMED.
AVERY, J., did not sit on the hearing of this case.
(500)